Citation Nr: 0714533	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-39 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a).

2.  Entitlement to special home adaptation under 38 U.S.C.A. 
§ 2101(b).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
December 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which, among other things, denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is entitled to compensation for permanent and 
total disability due to service-connected disability.

3.  The veteran is precluded from locomotion without the aid 
of a wheeled walker as a result of service-connected 
disability.

4.  The veteran is entitled to a certificate of eligibility 
for assistance in acquiring specially adapted housing under 
38 C.F.R. § 3.809.


CONCLUSIONS OF LAW

1.  Criteria for a certificate of eligibility for assistance 
in acquiring specially adapted housing are met.  38 U.S.C.A. 
§ 2101(a) (West 2002); 38 C.F.R. § 3.809 (2006).

2.  Criteria for a certificate of eligibility for assistance 
in acquiring necessary special home adaptations are not met.  
38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran requests financial assistance for specially 
adapted housing that was required as a result of his service-
connected lower extremity disability.  The veteran has been 
entitled to compensation for permanent and total disability 
due to service-connected disability since November 1997.  He 
contends that he is eligible for assistance with housing 
because he has effectively lost the use of his legs.  The 
veteran asserts that he is unable to walk without the use of 
a wheeled walker.

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to:  (1) the loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  See 38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.  The phrase "preclude 
locomotion" is defined as the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  See 38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following:  (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  See 38 C.F.R. 
§ 3.809(a).  Generally, loss of use of a hand or a foot will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below elbow or knee with use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  See 38 C.F.R. § 
4.63.  In addition, extremely unfavorable complete ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  See 38 C.F.R. § 4.63(a).

The evidence of record reveals that the veteran is a right-
hand dominant gentleman who experienced a cerebrovascular 
accident in 1989 that effected his left side.  He has severe 
weakness in both of his legs as well as in his arms, mainly 
on the left side.  The veteran's treating VA physician 
advised in November 2003 that the veteran had marked loss of 
use of both lower extremities and required the use of a 
wheeled walker for ambulation.

Upon VA examination in February 2003, the veteran complained 
of severe weakness in the upper and lower extremities, but 
denied functional loss even though he stated that he required 
the use of a walker and related having to rest every five 
minutes when walking with the walker; he could walk around 
the house some without the walker.  Upon VA examination in 
February 2004, the examiner opined that the veteran 
experienced a fifty to sixty percent additional decrease in 
function due mainly to the weakness in his lower extremities.

The veteran's treatment records show that he has continued to 
be treated for upper and lower extremity weakness.  He has 
been noted to be able to ambulate with a cane or wheeled 
walker.  There is no suggestion in the record that the 
veteran is able to walk freely without the use of an 
assistive device outside of his home.

Given the evidence as outlined above, the Board finds that 
the veteran is precluded from locomotion without the aid of a 
wheeled walker as a result of service-connected disability.  
The evidence here shows that the veteran must use his wheeled 
walker for all modes of locomotion outside of the home and 
most of the time in the house.  As noted above, the 
definition of the loss of use of a lower extremity does not 
require that there be a finding that some locomotion is not 
possible without the use of an assistive device.  
Consequently, the Board finds that the veteran meets criteria 
for eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a).  Because the Board is 
awarding entitlement under 38 C.F.R. § 3.809, the veteran is 
precluded from receiving a special home adaptation grant 
under 38 C.F.R. § 3.809a.  Essentially, as a result of the 
veteran qualifying for assistance in the acquisition of 
specially adapted housing, home adaptations are included in 
the construction. 


ORDER

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
granted.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations under 38 U.S.C.A. 
§ 2101(b) is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


